{¶ 25} I respectfully dissent from the majority and would affirm the trial court's decision to impose consecutive sentences because the record is replete with the trial court's findings and reasons for imposing consecutive sentences in compliance with R.C. 2929.12, 2929.14
and 2929.19. Contrary to Phillips' assertions, the trial court did not simply recite the statutory language in making its findings. Instead, the trial court explicitly, and at length, considered all the factors as required under R.C. 2929.12 and cited its reasons for imposing consecutive sentences as required under R.C. 2929.14 and 2929.19, including but not limited to the likelihood of recidivism because of Phillips' drug addiction as well as the seriousness of his crimes which caused psychological harm to at least one of his victims, an elderly woman who was asleep in the apartment at the time he committed the burglary. For us to find otherwise would, in my opinion, be substituting our judgment for that of the trial court. Because the trial court adhered to the requirements of R.C. 2929.12, 2929.14, and 2929.19, I would affirm the trial court's imposition of consecutive sentences.